Citation Nr: 0416417	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  97-17 505A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to increased rating for lumbosacral strain, 
currently rated at 10 percent.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from March 1981 to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
RO which denied an increased rating for lumbosacral strain, 
rated 10 percent disabling.

The veteran had a hearing before the undersigned Acting 
Veterans Law Judge in February 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his service-connected back disorder 
is more disabling than represented in the 10 percent rating 
currently assigned.  During the course of the appeal, the 
rating criteria pertaining to the back were revised in 2002 
and 2003.  The veteran has not been informed of these 
changes.  These new rating criteria are applicable to the 
veteran's claim.  VAOPGCPREC 7-2003.  The veteran should be 
able to submit evidence and argument with respect to the 
revised rating criteria.  Additionally, in light of the new 
rating criteria, the veteran should be scheduled for VA 
orthopedic and neurological examinations for the purpose of 
determining the severity of his service-connected back 
disorder.

The veteran testified at his February 2004 Board hearing that 
his service-connected back disorder caused him to miss 6 
months of work.  He also testified that he received treatment 
from the Fayetteville VAMC around October 2003.  This report 
is not of record.  The RO should take appropriate steps to 
obtain all pertinent VA treatment records.  Moreover, the 
veteran should be given an opportunity to submit 
documentation, including any doctors notes, showing that he 
missed 6 months of work due to his service-connected back 
disorder.  

In April 2004, the veteran submitted a letter to the Board of 
Veteran's Appeals (Board) stating that he has new evidence 
that he would like to submit, consisting of information from 
an April visit to the chiropractor, and a "recent" visit to 
the VA hospital.  The veteran should be given an opportunity 
to submit this evidence.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for a back disorder since 1996.  The 
RO should then contact the medical 
providers and obtain copies of all 
related medical records which are not 
already on file, including all VA 
outpatient treatment reports from 2002 to 
the present.

2.  The RO should contact the veteran and 
give him an opportunity to submit 
documentation showing that he missed 6 
months of work due to his service-
connected back disorder.  In this regard, 
he should be told to submit any doctor's 
note authorizing time off from work due 
to his back disability.

3.  The RO should arrange for the veteran 
to undergo VA orthopedic and neurological 
examinations for the purpose of 
ascertaining the current nature and 
severity of his lumbosacral strain.   The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a)  Whether there is ankylosis of 
the entire thoracolumbar spine and, 
if so, whether the ankylosis is 
favorable or unfavorable.

b)  Range of motion of the 
thoracalumbar spine (extension, 
forward flexion, left and right 
lateral flexion and left and right 
rotation), expressed in degrees.  

c)  Any associated neurological 
deformities associated with the 
service-connected lumbosacral 
strain.

d)  Whether the veteran experiences 
muscle spasms, listing of whole 
spine to opposite side, positive 
Goldthwite's sign, narrowing or 
irregularity of joint space, and/or 
abnormal mobility on forced motion.  

e)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected lumbosacral strain and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  Finally, the 
examiner should express an opinion 
on whether pain could significantly 
limit functional ability during 
flare-ups or when the back is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

4.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case.  Thereafter, the veteran and 
his representative should be afforded an 
opportunity to respond.  The supplemental 
statement of the case should include 
notice of the new spinal regulations.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

